Citation Nr: 1828885	
Decision Date: 05/16/18    Archive Date: 05/23/18

DOCKET NO.  12-16 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an extension of a temporary total disability rating under 38 C.F.R. § 4.30, based on a need for convalescence following a left medial unicompartmental knee arthroplasty, beyond May 31, 2011.

2.  Entitlement to an increased rating for a left knee disability, rated as 10 percent disabling prior to April 12, 2011 and since June 1, 2011.

3.  Entitlement to an increased rating for moderate left knee instability associated with left knee degenerative joint disease, rated as 30 percent effective May 5, 2015.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connnected disability (TDIU) due to the service-connected left knee disability, pursuant to Rice v. Shinseki, 22 Vet. App. 477 (2009).


REPRESENTATION

Veteran represented by:	The American Legion
WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from January 1978 to October 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which assigned a temporary total evaluation for a left knee disability under 38 C.F.R. § 4.30, based on a need for convalescence following an April 12, 2011 left medial unicompartmental knee arthroplasty, and assigned a 10 percent disability rating, effective June 1, 2011.

In June 2013, the Veteran testified before the undersigned at a travel board hearing. A copy of the transcript has been associated with the claims file. 

The Board notes that at his June 2013 Board hearing, the Veteran claimed that he was unemployable due to his service-connected left knee disability.  Accordingly, the Board determined that a claim for a TDIU was raised by the record.  In light of the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009), entitlement to a TDIU is properly considered as part of the claim for increased rating for a left knee disability, and the Board has rephrased the issues to include a claim for a TDIU.

In November 2014, the Board remanded the claims for further development.  That development having been completed to the extent possible, the matter is again 
before the Board for further appellate review.

In a May 2015 rating decision, the RO granted service connection for moderate left knee instability and assigned a 30 percent rating effective May 5, 2015.  In a January 2016 rating decision, the RO granted service connection for numbness of the left anterior thigh and assigned a noncompensable rating effective May 15, 2015.  The Veteran did not express disagreement with the later grant.  


FINDINGS OF FACT

1.  On April 12, 2011, the Veteran underwent partial knee replacement surgery, the nature and extent of which is reasonably shown to be equivalent to prosthetic replacement of a knee joint as contemplated by Diagnostic Code 5055; the Veteran has severe chronic residuals.  

2.  The Veteran's service-connected left knee disability does not render him incapable of securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for a 100 percent disability rating under Diagnostic Code 5055 (reassigned from Diagnostic Code 5003-5260) based on partial knee replacement of the service-connected left knee disability for a period from June 1, 2011 to April 30, 2012, with a 60 percent rating under Diagnostic Code 5055 (reassigned from Diagnostic Code 5003-5260 and Diagnostic Code 5003-5257) effective beginning May 1, 2012, have been met. 38 U.S.C. §§ 1155, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5055 (2017).

2. The criteria for a TDIU due to a service-connected left knee disability have not been met. 38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The duty to notify has been met by letters dated in March 2009, April 2011, and November 2014.  The Veteran has not alleged prejudice with regard to notice.  "Absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the Veteran . . ." Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, nothing more is required.

Regarding the duty to assist, all identified and authorized records relevant to the matter have been requested or obtained.  The record includes available service treatment records, VA treatment and examination reports, and private medical treatment records.  The Veteran has not identified any additional records that should be obtained prior to appellate consideration.  The evidence of record is sufficient for the Board's review.  The Board finds that there is no evidence of any additional existing pertinent records.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. U.S.C. § 5103A; 38 C.F.R. §3.159 (2017). 

II.  Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4. 

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 
When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

38 C.F.R. § 4.40 provides that disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran filed a claim for compensation for left knee degenerative disc joint disease on April 7, 2011 for convalescence due to impending surgery.  The Veteran was hospitalized on April 12, 2011 and underwent surgery for a left medial unicompartmental knee arthroplasty.  A total knee replacement was not elected.  The Veteran was discharged home on April 14, 2011.  Examination of the knee revealed flexion to 120 degrees.  The Veteran was stable to varus and valgus stress.

Following the procedure, the Veteran reported that he was currently attending physical therapy.  He indicated that following his surgery, he suffered difficulty walking for about two months, had no sense of balance, had a lack of strength, and had major pain where the damage of his knee was done.  As a result of these problems, his physical therapy sessions were extended by two weeks.    

The Veteran submitted a private treatment report dated in June 2013, in which his physician noted that the Veteran was off of work and under doctor's care from April 12, 2011 and was released on July 6, 2011.  

The Veteran further stated that following the partial knee replacement, he had and is currently having muscle spasms on the outside of the knee that was not repaired, a lot of swelling, hard tendons, and instability of the joint.  He also testified that he wears two different knee braces to ambulate.  He testified that he could slowly walk up steps, could walk about a half-mile to a mile at a time, but that he has difficulty walking uphill.

Again, the record reflects that the Veteran received a left medial unicompartmental knee replacement on April 12, 2011.  

Under 38 C.F.R. § 4.71a , Diagnostic Code 5055, replacement of either knee joint warrants a 100 percent evaluation for a one year period following implantation of the prosthesis.  Thereafter, a 60 percent evaluation is warranted if there are chronic residuals consisting of severely painful motion or severe weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability will be rated by analogy to Codes 5256, 5261 or 5262.  The mandatory minimum rating is 30 percent.  

The United States Court of Appeals for Veterans Claims (Court) previously held that the plain language of Diagnostic Code 5055 indicates that the regulation applies only to complete knee replacements, and not to partial knee replacements.  See Hudgens v. Gibson, 26 Vet. App. 558, 561 (2014).  The Court previously held that the plain language of Diagnostic Code 5055 did not apply to partial knee replacements, citing to Dorland's Medical Dictionary's definition of "knee joint" as a compound joint that includes all three compartments of the knee.  Hudgens, 26 Vet. App. 558.  The Court also compared Diagnostic Code 5055 with Diagnostic Code 5054 (hip replacement), which contains disjunctive regulatory language showing that the Secretary knew how to provide benefits for a prosthesis replacing part of a joint, as opposed to the entire joint, when he intended to do so.  Id.  The Board observes further that on July 16, 2015, the Secretary published a final rule in the Federal Register that interprets/clarifies VA's interpretation of Diagnostic Codes 5051 through 5056 that a 100-percent evaluation will be in place for a period of one year when the total joint, rather than the partial joint, has been replaced by a prosthetic implant.  See 80 Fed. Reg. 42040 (July 16, 2015).

In May 2016, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) reversed the judgment of the Court's previous holding.  In Hudgens, the Federal Circuit held that the provisions of Diagnostic Code 5055 were applicable to partial knee replacements.  Hudgens, 823 F.3d 630.  The Federal Circuit in Hudgens addressed VA's interpretation of prosthetic replacement of joints and noted, "We have the authority to decide all relevant questions of law and can set aside a regulation or an interpretation of a regulation relied upon by the Court of Appeals for Veterans Claims when we find it to be arbitrary, capricious, and an abuse of discretion, or otherwise not in accordance with law; contrary to constitutional right, power, privilege, or immunity; in excess of statutory jurisdiction, authority, or limitations, or in violation of a statutory right; or without observance of procedure required by law."  The Federal Circuit declined to give deference to the VA's interpretation of Diagnostic Code 5055 in the Hudgens case and held that the provisions of Diagnostic Code 5055 were applicable to partial knee replacements.

As noted above, the Veteran's claim was filed in April 2011.  As the Federal Circuit found that prior to the July 2015 regulatory amendment, Diagnostic Code 5055 did not unambiguously exclude consideration of partial knee replacements, and that Diagnostic Code 5055 applies to partial knee replacements, the Board has determined that the Veteran is entitled to a total 100 percent rating for a partial left knee replacement for the regulatory period under Diagnostic Code 5055 effective from June 1, 2011 to April 30, 2012, since the Veteran was already granted a temporary total rating from April 12, 2011 to May 31, 2011.

Turning to the period from May 1, 2012 forward, the Veteran's left knee disability warrants a 60 percent rating under Diagnostic Code 5055 (reassigned from Diagnostic Code 5003-5260 and Diagnostic Code 5003-5257).  The Veteran's left knee disability is manifested by daily swelling, flare-ups, pain and abnormal range of motion contributing to functional loss, inability to squat or kneel, and a lack of endurance.  

III.  TDIU

A TDIU claim was inferred as a part of the Veteran's appeal of a higher rating for his service-connected left knee disability.  See Rice v. Shinseki, 22 Vet. at 447, 454. As such, a Rice TDIU claim is limited to whether the Veteran is unemployable due to the underlying service-connected disability on appeal, which, in this case, is the left knee disability.  Id., at 454-455 (holding that when a request for TDIU is raised during the administrative appeal of the initial rating assigned for the underlying disability, it is not a separate claim for benefits, but rather is part of the adjudication of the claim for increased compensation for that underlying disability).

VA will grant a total disability rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

The Veteran must meet specific requirements before consideration of whether the evidence demonstrates unemployability.  If the Veteran has only one service-connected disability, it must be rated at 60 percent or more.  If the Veteran has two or more service-connected disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

As the result of the decision herein, the Veteran meets the schedular criteria for a TDIU.  38 C.F.R. § 4.16(a). 

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The evidence shows that the Veteran was self-employed and owned a sports collectibles store from 1999 to 2007.  He further claimed that he became too disabled to work in 2007, that his disability affected full-time employment in 2008, and that he left his business because of his left knee disability.  Additionally, the Veteran identified that his left knee disability prevented him from securing or following substantially gainful employment and before he closed his business.  He did not identify any other disabilities that prevented him from securing or following any substantially gainful occupation.  He denied trying to obtain employment after he closed his business and stopped working.  See December 2014 Veteran's Application for Increased Compensation Based On Unemployability.  

During the hearing, the Veteran testified that he closed his store about three years prior to his knee surgery, because his knee pain was too great.  He also testified that he could not make it up and down the steps to get to the store and could not keep up with customers.  He further testified that since the time that he closed his store, he has only done volunteer work and a little bit of private security work.  Additionally, he testified that he got cancer eight months after the knee surgery.  He further testified that within those eight months, he could never have gone back and opened the store because it was his belief that he would have had to hire a bunch of employees to do all of the work and that he would have just been sitting behind the desk. 

The Board has thoroughly reviewed the Veteran's VA treatment records, including those furnished by the Social Security Administration, and private treatment records.  These records do not show that entitlement to individual unemployability is warranted based on his service-connected left knee condition.  

The Veteran was afforded a Compensation and Pension (C&P) examination in May 2015.  The examiner opined that the Veteran was not precluded from all gainful employment, but instead stated that the Veteran could perform sedentary work, that would not require standing or walking for long periods of time, and would not require frequent or repetitive lifting or carrying of more than ten pounds.

In a September 2015 VA knee examination, the examiner noted that the Veteran's left knee condition impacted his ability to work.  The examiner noted that the Veteran had difficulty with prolonged standing, heavy lifting, squatting, and prolonged walking.  The examiner also stated that the Veteran could perform sedentary work, but would be precluded from employment activities of standing for long intervals, walking for long intervals, and frequent or repetitive lifting or carrying of more than ten pounds.  

Regarding the Veteran's level of education, it appears that he completed high school.  Further, it is evident from the record that the Veteran completed 6 years of honorable service in the military, and that he maintained self-employment for 8 years.  The Board finds no evidence that the Veteran's education would create an impediment to sedentary occupation, such as customer service, a ticket taker, a cashier, or light retail.

The Board acknowledges the Veteran's assertions that he is unable to work due to his service-connected knee disability.  The Board must analyze the competency, credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert.

In this case, the Veteran is competent to report symptoms such as knee pain, as well as limitation of motion and difficulty with standing and ambulation, because this requires only personal knowledge as it comes to him through his senses, and his spouse is certainly competent to report observations such as painful motion.  See Layno.  Although these statements are competent, they are nonetheless inconsistent with the most probative evidence of record, which do not show the Veteran is unemployable solely due to his service-connected left knee disability.  Moreover, the Veteran's reports that he closed his business due to his left knee disability and can no longer work does not appear consistent with what is seen in the treatment records and VA examinations of record, as they show that the Veteran could sustain sedentary employment.  Furthermore, by the Veteran's own statements, he is capable of performing private security work.  The question is whether the Veteran is capable of performing the physical and/or mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Based on this evidence, the Board finds a TDIU is not warranted because the Veteran has not shown an inability to obtain or maintain substantially gainful employment.  There is no persuasive evidence that he has been unable to secure or follow a substantial gainful occupation, due to his service-connected disability.  Since the record does not indicate his service-connected left knee disability precludes his ability to secure or maintain substantially gainful employment, the request must be denied. 


ORDER

A 100 percent disability rating under Diagnostic Code 5055 (reassigned from Diagnostic Code 5003-5260) for left knee degenerative joint disease, status post medial unicompartmental arthroplasty, for the period commencing June 1, 2011 to April 30, 2012, is granted.  

Beginning May 1, 2012, a 60 percent rating under Diagnostic Code 5055 (reassigned from Diagnostic Code 5003-5260 and Diagnostic Code 5003-5257) for left knee degenerative joint disease, status post medial unicompartmental arthroplasty, is granted.


Entitlement to a total disability rating based on individual unemployability due to  the service-connected left knee disability, pursuant to Rice is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


